Bliss, Judge,
delivered the opinion of the court.
The plaintiff, in 1866, purchased certain lands of defendant upon tax sale for delinquencies of 1868, and received the proper deed. He brings ejectment, and the defendant shows that in and before the year 1863, he was the owner of and was in possession of the lands, and that the assessment was made and judgment rendered in the name of one William Sexton, the original owner.
The question involved in this record was fully considered in Abbott v. Lindenbower, 43 Mo. 162, where it was held that such' assessment was invalid and did not sustain the judgment and sale.
The plaintiff insists that this construction of the law works a hardship on purchasers, and enables dishonest citizens to evade the payment of their taxes. This can not be so when the assessor does his duty, and under careless or incompetent officers the public interests always suffer - and the dishonest always thrive. *146The law in force when this assessment was made proyided that “in all cases ” land should be “ assessed to the person appearing to be the owner at the time of the assessment,” and authorized the assessor to require, under a penalty, a list of all one’s property, to make out a list upon his own view, to enter upon land and make any examination and search which may be necessary, and examine the property, or any person upon oath touching the same. He was thus clothed with ample powers, and, liad he obeyed the law, could easily have ascertained that defendant Wainscott, and not Sexton, appeared to be the owner at the time. The land was not assessed to defendant, the advertisement was no notice to him, there was no valid judgment, and the plaintiff acquired no title by the sale.
The other judges concurring, the judgment will be affirmed.